Holmes, J.
A piggery in which swine are kept in such numbers that their natural odors fill the air thereabouts, and make the occupation of the neighboring houses and passage over the adjacent highways disagreeable, or worse, is a nuisance. Commonwealth v. Kidder, 107 Mass. 188, 192. Regina v. Wigg, 2 Salk. 460; S. C. 2 Ld. itaym. 1163. See Commonwealth v. Oaks, 113 Mass. 8; Commonwealth v. Upton, 6 Gray, 473. The indictment was sufficient, and the instructions asked were erroneous. See further Commonwealth v. Rumford Chemical Works, 16 Gray, 231; Commonwealth v. Sweeney, 131 Mass. 579; Commonwealth v. Brown, 13 Met. 365. No defect has been pointed out in the instructions given. It would have been well if they had impressed more fully on the jury that the question was one of degree; but that was implied by what was said, and the defendant asked for nothing more specific.
Evidence of the practice throughout the Commonwealth was inadmissible. See Cutter v. Howe, 122 Mass. 541, 549.

Exceptions overruled.